NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PERLA YADIRA PINON MARQUEZ,                     No.    17-71848

                Petitioner,                     Agency No. A087-150-948

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Perla Yadira Pinon Marquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s order denying her motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Pinon Marquez’s motion

to reopen as untimely, where she filed the motion more than 90 days after her final

order of removal, and failed to show that equitable tolling of the filing deadline

was warranted. See 8 C.F.R. § 1003.23(b)(1); Avagyan v. Holder, 646 F.3d 672,

679, 682 (9th Cir. 2011) (tolling available to petitioner who is prevented from

timely filing a motion to reopen due to deception, fraud or error, as long as

petitioner is diligent in discovering such circumstances; motion is timely if it is

filed within 90 days of obtaining vital information bearing on the existence of a

claim of deception, fraud, or error).

      Our jurisdiction to review the agency’s discretionary decision not to reopen

proceedings sua sponte is limited to contentions of legal or constitutional error.

See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016). The record does not

support Pinon Marquez’s contentions that the agency failed to sufficiently consider

arguments or consider relevant factors. See Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010) (agency need not write an exegesis on every contention);

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not

overcome the presumption that the BIA did review the record).



                                           2                                    17-71848
      In light of our disposition, we do not reach Pinon Marquez’s remaining

contentions regarding her 2009 proceedings or eligibility for relief.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                17-71848